FILE COPY




                            Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 25, 2020

                                   No. 04-20-00341-CV

              SANTANDER CONSUMER USA, INC. d/b/a Chrysler Capital,
                                Appellant
                                   v.
                         CITY OF SAN ANTONIO,
                                Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-01960
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                      ORDER
       Appellee’s brief is currently due on September 9, 2020. On August 25, 2020, appellee
filed a motion requesting an extension of time to file its brief until September 29, 2020.
Appellee’s motion is GRANTED. Appellee is ORDERED to file its brief by September 29,
2020.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court